Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2008

Foreman v. Lowe
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1995




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Foreman v. Lowe" (2008). 2008 Decisions. Paper 1731.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1731


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-1995
                                      ___________

                                  MICHAEL FOREMAN,
                                           Appellant

                                            v.

                              CRAIG LOWE, Warden;
                      A.W. ROMANCE; A. W. MCLAUGHLIN;
           LT. KUMBURIS; PIKE COUNTY CORRECTIONAL FACILITY;
                I.C.E.; MR. POSLZNY; MR. CLARKE; MR. O'NEILL
                           __________________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Civil No. 06-cv-00580)
                      District Judge: Honorable A. Richard Caputo
                              _________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   January 10, 2008

              Before: RENDELL, JORDAN and GARTH, Circuit Judges.

                                (Filed: January 16, 2008)
                                      ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM

       Michael Foreman appeals pro se from an order of the United States District Court

for the Middle District of Pennsylvania dismissing his civil rights action brought pursuant
to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Fed. Bur. of

Narcotics, 403 U.S. 388 (1971). We will affirm.

       In March 2006, Foreman, an immigration detainee held at the Pike County

Correctional Facility (“PCCF”), submitted an in forma pauperis complaint challenging his

maximum custody status and alleging that the restraints attendant to such status denied

him access to the courts. He named as defendants the PCCF and the Bureau of

Immigration and Customs Enforcement (“ICE”), along with officials and employees of

both institutions. Foreman sought monetary damages and reassignment to the general

population.

       The PCCF defendants filed a motion for judgement on the pleadings. See Fed. R.

Civ. P. 12(c). Separately, the ICE defendants moved to dismiss or, in the alternative, for

summary judgment. See Fed. R. Civ. P. 12(b)(6); 56. The District Court granted the

motions, concluding that Foreman’s maximum custody classification did not violate his

due process rights and that he failed to demonstrate any injury resulting from the denial of

access to certain legal materials. This timely appeal followed.1



  1
     We exercise plenary review over orders granting motions for judgment on the
pleadings and motions for summary judgment. See Leamer v. Fauver, 288 F.3d 532, 535
(3d Cir. 2002); Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). In
reviewing an order granting a motion for judgment on the pleadings, we accept all factual
allegations in the complaint as true, and we draw all reasonable inferences in the light
most favorable to the plaintiff. See Turbe v. Government of Virgin Islands, 938 F.2d
427, 428 (3d Cir. 1991) (holding that when a Rule 12(c) motion alleges plaintiff’s failure
to state a claim upon which relief can be granted, we analyze the motion under the same
standard as a Rule 12(b)(6) motion to dismiss). “[W]hen ruling on a defendant’s motion

                                             2
       Foreman first complained that he was improperly placed in maximum custody

status.2 Because Foreman was an immigration detainee at the time of the alleged

constitutional violations, he is entitled to the same protections as a pretrial detainee. See

Edwards v. Johnson, 209 F.3d 772, 778 (5th Cir. 2000); see also Stevenson v. Carroll,

495 F.3d 62, 69 n.4 (3d Cir. 2007). In the pretrial detainee setting, claims are reviewed

pursuant to the Due Process Clause. See Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir.

2005). Thus, to determine whether challenged conditions of Foreman’s confinement

amount to punishment, “a court must decide whether the disability is imposed for the

purpose of punishment or whether it is but an incident of some other legitimate purpose.”

Id. (citing Bell v. Wolfish, 441 U.S. 520, 538-39 (1979)). “Absent a showing of an

expressed intent to punish on the part of detention facility officials, that determination

generally will turn on ‘whether an alternative purpose to which [the restriction] may

rationally be connected is assignable for it, and whether it appears excessive in relation to

the alternative purpose assigned [to it].’” Stevenson, 495 F.3d at 67 (citing Bell, 441 U.S.



to dismiss, a judge must accept as true all of the factual allegations contained in the
complaint.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citing Bell Atlantic Corp.
v. Twombly, 127 S. Ct. 1955, 1965 (2007)). A grant of summary judgment will be
affirmed if our review reveals that “there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).
We review the facts in the light most favorable to the party against whom summary
judgment was entered. See Coolspring Stone Supply, Inc. v. American States Life Ins.
Co., 10 F.3d 144, 146 (3d Cir. 1993).
  2
    There is no suggestion that Foreman’s classification affected the time he spent in
detention.

                                              3
at 538). Foreman did not present any evidence demonstrating that the defendants had an

express intent to punish him. Furthermore, although he complained about “sitting on

maximum custody status for no reason,” prison records indicate that Foreman’s security

classification was a result of his inability to follow the facility’s rules and regulations. In

particular, Foreman was found guilty of threatening physical harm, possessing property

belonging to another person, acting insolently toward a staff member, refusing to obey an

order, and creating a minor disturbance. The warden informed Foreman that a custody

status change would be considered when he corrected his behavior. It is clear, therefore,

that Foreman’s classification resulted from the legitimate purpose of preserving prison

security, rather than from an effort to punish him. For these reasons, we conclude that the

District Court properly rejected this claim.

       In his second claim, Foreman alleged that, as a result of his maximum custody

classification, he was allowed to use the prison law library only at midnight. He asserts

that this limited access interfered with his ability to timely file objections to a Magistrate

Judge’s Recommendation in separate civil rights action. Detainees have a right of access

to the courts. See Love v. Summit County, 776 F.2d 908, 912 (10th Cir.1985); see also

Lewis v. Casey, 518 U.S. 343 (1996). Importantly, however, an inmate must allege an

actual injury to his ability to litigate a claim to demonstrate that his constitutional right of

access to the courts has been violated. See Lewis, 518 U.S. at 352-53. An actual injury is

shown only where a nonfrivolous, arguable claim is lost. See Christopher v. Harbury, 536



                                               4
U.S. 403, 415 (2002). We agree with the District Court that the defendants did not impair

Foreman’s right of access to the courts. Tellingly, the docket sheet from the separate civil

rights case indicates that Foreman obtained an extension of time within which to file his

objections, and that he met that deadline. Thus, Foreman’s right of access to the courts

was not violated.

       For these reasons, we will affirm the District Court’s order.




                                             5